Title: City of Edinburgh: Admission as Burgess and Gild-Brother, 5 September 1759
From: City of Edinburgh
To: Franklin, Benjamin


Edinburgh The Fifth day of September One Thousand Seven hundred and fifty nine Years
The Which Day In Presence of The Rt. Honorable George Drummond Esquire Lord Provost of the City of Edinburgh, George Lind, Andrew Simpson, John Learmouth and John Mansfeild Baillies of the said City John Carmichaell Dean of Gild and the Gild Councill Benjamin Franklin Esquire L.L.D. of Philadelphia in Pensylvania in North-America, Compearing, was and hereby Is admitted a Burges and Gild:brother of this City, as a Mark of the affectionat Respect which the Majestrats and Councill, have to a Gentleman, whose amiable Charecter, greatly Distinguished for usefulness to the Society which he belongs to, and Love to all mankind, had Long ago, reach’d them, Across the Atlantick Ocean. Extracted furth of the Records of the Councill of Edinburgh by me Mr. William Forbes, Clerk thereof. Likeas the seall of the said City is hereto Affix’d
Will Forbes
 For / Benjamin Franklin Esqr. / Burges and Gild:brother of Edinburgh / 1759
